DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kurt L. Brillhart, on September 30, 2021.
Amend claims 1 and 11 as shown below.
Cancel claim 20.
	
1. (Currently Amended) A skin product, comprising a plurality of fullerenes each comprising a plurality of carbons covalently bonded to one another and each circumscribing an enclosed internal volume, niacin, a medium chain triglyceride, and at least one of curcumin and tetrahydrocurcumin, wherein niacin, the medium chain triglyceride and at least one of curcumin and tetrahydrocurcumin are disposed within the enclosed internal volumes of the plurality of fullerenes, wherein the skin product is formulated for topical application, and
 and
wherein niacin flushing does not occur upon topical application.

11. (Currently Amended) A skin product, wherein active ingredients consist essentially of a plurality of fullerenes comprising a plurality of carbons covalently bonded to one another and each circumscribing an enclosed internal volume, niacin, a medium chain triglyceride, and at least one of curcumin and tetrahydrocurcumin, wherein niacin is disposed within the enclosed internal volumes of the plurality of fullerenes, wherein the skin product is formulated for topical application, and
wherein niacin and at least one of curcumin and tetrahydrocurcumin are combined to form a first mixture, wherein the first mixture is contacted with the medium chain fatty acid to form a second mixture, and wherein the second mixture is contacted with the fullerenes, such that niacin, the medium chain fatty acid, and at least one of curcumin and tetrahydrocurcumin are homogeneously distributed within the enclosed internal volumes of the fullerenes[[.]] and
wherein niacin flushing does not occur upon topical application.

Claims 1-3, 7, 10-14, 16, 17, and 21 are allowed.
Claims 4-6, 8, 9, 15, and 18-20 are canceled.  

The following is an examiner’s statement of reasons for allowance:
The instant claims distinguish over the cited prior art because they provide a specific order for combining components, which results in a structural difference in the product- according to the instant Specification.  While the instant claims include a product by process limitation, such process does appear to provide a structural advantage to the claimed combination of components.  In particular, the claimed order of combining components has been observed to limit niacin flushing and contact irritation, which is postulated to result from a higher degree of encapsulation within a fullerene of the claimed active agents as compared to active agents that are not first combined and dissolved in a medium chain fatty acid prior to contact with a fullerene.  The process yielding the advantageous product claimed is not taught by the prior art.  Further, the closest references are Du and Dischler.  Du teaches tetrahydrocurcumin as well as fullerene as optional components selected from a listing of water soluble whitening agents.  The order of mixing components is not discussed.  Dischler is directed to an oral nutritional supplement.  The instant composition is formulated for topical application to the skin.  
Claims 1-3, 7, 10-14, 16, 17, and 21 are allowed.
Claims 4-6, 8, 9, 15, and 18-20 are canceled.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628